Citation Nr: 0721410	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  06-12 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right hand 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim of 
service connection for an eye disorder, tinnitus, and a right 
hand disorder.

The veteran testified before the undersigned Veterans Law 
Judge at a video-conference hearing in September 2006.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  An eye disorder was not present in service; and there is 
no competent medical evidence of a nexus between a current 
eye disorder and military service.

2.  Tinnitus was not present in service and did not manifest 
within one year of separation; and there is no evidence of a 
current tinnitus disability.

3.  A chronic right hand disorder was not present in service 
and there is no evidence of a current right hand disability.  


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2006).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

3.  A right hand disorder was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in January 2005 and August 2006.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in evidence in his possession that would support 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran contends he is entitled to service connection for 
an eye disorder, tinnitus, and a right hand disorder.  The 
Board has considered his contentions, but finds however, that 
the preponderance of the evidence is against the claim.

Service personnel records, including a DD 214, reflect the 
veteran had a military occupational specialty (MOS) of 
plumbing and water supplyman.  Service medical records reveal 
that in November 1975, the veteran was fitted with ear plugs.  
Other records include a note, dated in August 1978 that shows 
the veteran had been treated for a complaint of a swollen 
left eyelid, which had been sore for two days.  An external 
eye examination revealed the superior lid was slightly 
edematous.  The veteran was referred to the eye clinic where 
an eye culture and sensitivity test revealed a staph 
infection.  With treatment, the infection resolved.

Additional service medical records dated in February 1979, 
reflect the veteran was seen with complaints of a foreign 
body in his right hand, at the base of his index finger.  He 
reported that it could possibly be a piece of wire.  A 
subsequent tissue examination revealed microscopic findings 
of tissue composed of laminated keratotic debris, not unlike 
that seen in an epidermoid inclusion cyst.  A small portion 
of the epithelium was present and it was indicated that it 
could represent the wall of such a cyst.  However, the 
physician indicated that the findings did not have the 
appearance of a reaction to a foreign organic material, but 
the possibility that there was a wire fragment in the 
veteran's hand could not be ruled out.  It was also equally 
possible that the findings were a de novo epidermoid 
inclusion cyst.

Additional service medical records are negative for continued 
complaints or clinical treatment in regards to the veteran's 
left eye and right hand.  The records are also completely 
negative for any treatment or findings related to the 
veteran's right eye or tinnitus.  The August 1979 separation 
physical is negative for residuals of the earlier left eye 
staph infection or abnormal findings related to the right 
hand.  There are also no tinnitus symptoms noted. 

The post-service medical evidence consists solely of VA 
outpatient treatment records dated between January 2004 and 
June 2005.  These records are negative for any clinical 
findings related to the veteran's right hand, and do not 
reflect any findings related to tinnitus.  The outpatient 
records are positive, however, for treatment of current 
bilateral eye disorder, with a questionable diagnosis of 
ocular histoplasmosis.

Records of particular note include a January 2004 record 
which reflects an initial complaint of vision problems and a 
blind spot in the veteran's right eye secondary to trauma.  A 
consultation record dated in April 2004 shows the veteran 
reported a history of intermittent blurred vision, with an 
injury to the right eye eight years prior.  The veteran 
reported he had jumped out of a heavy piece of equipment 
while working outside and a twig got caught beneath his lower 
right eye in the inferior socket.  He reported that he pulled 
the twig out but did not require medical treatment.  The 
veteran indicated that his right eye visual field defects (a 
blind spot) had been present since the injury, and had 
deteriorated over the past five months.  After further 
clinical testing, the diagnostic assessment was serpiginous 
choroidopathy, bilaterally, with peripapillary, with 
choroidal neovascular membrane (CNVM), bilaterally.  

An ophthalmology note dated in May 2004 also reflects a 
history of trauma to the right eye many years ago, with a 
perceived scotoma, or blind spot, since.  This physician 
noted that the veteran's eye disorder was presumed to be 
ocular histoplasmosis with an active choroidal neovascular 
membrane, but that it could be old serpiginous choroidapathy.  
Records in March 2005 also reflect a possible diagnosis of 
ocular histoplasmosis.  

The veteran testified at a video-conference hearing in 
September 2006.  In regards to his claimed right hand 
disorder, he stated that in 1979 a wire broke off on the side 
of his two fingers and that he had outpatient surgery to 
remove the wire.  He further stated that the doctors did what 
they could and told him they could not go any deeper to avoid 
hitting a nerve.  The veteran acknowledged that he had not 
received any treatment for his right hand since leaving 
military service, and that he does not carry a current 
diagnosis for a right hand disorder.

In response to questioning related to his claimed eye 
disorder, the veteran affirmed that in 1996 a twig became 
lodged under his eyelid.  The veteran also testified that his 
treating physicians at the VA medical facility informed him 
it was impossible that such injury caused his current eye 
disorder, because the disorder affected both of his eyes and 
not just the right one.  The veteran further stated that his 
research showed his eye disorder to be indigenous to 
southeastern regions, such as China or Japan and caused by 
bird and bat droppings.  He averred that his military duties 
which involved purifying water in Okinawa, Japan caused the 
disorder.  He denied having pets or living on a farm, but did 
note that he had worked with heavy equipment and had been 
involved with digging and preparing property soil.  The 
veteran also indicated that after military service he worked 
in the field of forest management, which involved working in 
forests in the southeastern region of the United States.

In regards to his tinnitus claim, the veteran testified that 
he was exposed to loud noise in the service without hearing 
protection, while working on guard duty (walking the flight 
line behind aircraft) and while performing his plumbing and 
water purification duties.  The veteran acknowledged post-
military service noise exposure from working in a pecan grove 
and in forest management; but averred that he always wore 
hearing protection.

Based upon a review of the cumulative evidence in this 
appeal, the Board finds service connection is not warranted 
for an eye disorder or for a tinnitus and a right hand 
disorder.  

As it relates to the veteran's current eye disorder, the 
Board notes that there is no evidence of a bilateral eye 
disorder, including serpiginous choroidapathy or 
histoplasmosis during service.  Although the service records 
show treatment for a left eye staph infection, there were no 
findings that the infection reappeared after it was treated, 
or that it caused any secondary bilateral eye disorders.  
Moreover, there is no evidence of serpiginous choroidapathy 
or histoplasmosis at the time of discharge.  The August 1979 
separation examination was negative in that regard, and also 
for residuals of the earlier left eye staph infection.  

The Board notes that the record contains no competent medical 
evidence that a current bilateral eye disorder, to include 
serpiginous choroidapathy or histoplasmosis, is etiologically 
related to military service.  It is also unclear what effect, 
if any, the veteran's 1996 work-related right eye injury had 
on the development of his present bilateral eye disorder, 
which at any rate would be evidence against his claim.  As 
the first manifestation of the present bilateral eye disorder 
was in 2004, almost 25 years after service, it is too remote 
in time from service to relate to service -absent competent 
(medical) evidence to the contrary.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(incurrence of a disorder or disease during service may be 
rebutted by absence of medical treatment for, or related 
complaints about, the claimed condition for a prolonged 
period after service).  

The Board has considered the personal testimony of the 
veteran, specifically his contentions that his military 
duties of purifying water in Okinawa caused his present eye 
disorder.  However, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The record is negative for competent medical 
evidence supporting the veteran's contentions.  And while the 
veteran has testified that VA physicians informed him that it 
was impossible that his 1996 injury caused his current 
disability of histoplasmosis, the Board finds no evidence of 
such statements in the record.  

In conclusion, there is no showing of a chronic bilateral eye 
disorder in service; nor competent medical evidence of a 
causal relationship between an in-service left eye staph 
infection or any other event in military service and the 
current bilateral histoplasmosis eye disorder.  Therefore, 
the preponderance of the evidence is against service 
connection.  

In finding that service connection is not warranted for 
tinnitus and a right hand disorder, the Board notes that 
Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  

In the present appeal, the record is entirely lacking of 
medical evidence to show that the veteran presently has a 
tinnitus or right hand disability.  Moreover, there is no 
indication from the Board's review of service records, that a 
chronic tinnitus disorder or a chronic right hand disorder 
was even manifested during military service.  There is also 
no evidence of tinnitus within one-year after separation.  

While there was treatment in service for a suspected foreign 
body in the right hand, further testing showed it was more 
likely an epidermoid cyst.  Following the evaluation in 
February 1979 there were no further complaints of right-hand 
discomfort and the separation examination was negative for 
residuals.  Moreover, the veteran acknowledged during his 
September 2006 hearing that he had not been treated for a 
right hand disorder since service, nor had any medical 
personnel provided a diagnosis for a right hand disorder.  
This further supports a finding that there were no residuals 
of the right hand cyst seen in 1979.

The veteran has been afforded opportunities to provide the 
Board with lay and medical evidence to support his 
contentions, but he has not done so.  Thus, in the absence of 
proof of the presently claimed disabilities (and, as such, a 
nexus between those disabilities and service), there can be 
no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 143-144 (1992).  Thus, the veteran is not entitled 
to disability compensation for the claimed right hand and 
tinnitus disorders.

While the veteran may sincerely believe that his disorders 
are related to military service, there is no indication that 
he possesses any specialized medical knowledge or training.  
As such, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

Service connection for an eye disorder is denied.

Service connection for tinnitus is denied.

Service connection for a right hand disorder is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


